UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ANNE MARIE TARDI-OSTERHOUDT,

                                  Plaintiff,                  1:18-cv-00840 (BKS/CFH)

v.

McCABE, WEISBERG & CONWAY LLC; SAHAR
HAMLANI, ESQ.; OCWEN LOAN SERVICING, LLC;
DEUTSCHE BANK NATIONAL TRUST COMPANY, as
Trustee for the Registered Holder of Morgan Stanley ABS
Capital I Inc. Trust 2007-HE1 Mortgage Pass-Through
Certificates, Series 2007-HE1; and DOES 1 through 10
inclusive,

                                  Defendants.


Appearances:

Plaintiff pro se:
Anne Marie Tardi-Osterhoudt
Clintondale, NY 12515

For Defendants Ocwen Loan Servicing LLC and Deutsche Bank National Trust Company, as
Trustee for the Registered Holder of Morgan Stanley ABS Capital I Inc. Trust 2007-HE1
Mortgage Pass-Through Certificates, Series 2007-HE1:
Patrick G. Broderick
Ryan Sirianni
Greenberg Traurig, LLP
200 Park Avenue, 39th Floor
New York, NY 10166

For Defendants McCabe, Weisberg & Conway, LLC and Sahar Hamlani:
Melissa DiCerbo
McCabe, Weisberg & Conway, LLC
145 Huguenot Street, Suite 210
New Rochelle, NY 10801
Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff pro se Anne Marie Tardi-Osterhoudt brings this action against Defendants

McCabe, Weisberg & Conway, LLC (“McCabe”), Sahar Hamlani (together with McCabe, the

“McCabe Defendants”), Ocwen Loan Servicing LLC (“Ocwen”), and Deutsche Bank National

Trust Company, as Trustee for the Registered Holder of Morgan Stanley ABS Capital I Inc.

Trust 2007-HE1 Mortgage Pass-Through Certificates, Series 2007-HE1 (“Deutsche Bank”),

alleging that they engaged in unlawful credit collection practices in violation of the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692c(a)–(b), 1692e, 1692g(b). (Dkt. No. 1,

¶¶ 65–69). She seeks $587,191.02 in damages. (Id. ¶ 71). Defendants Ocwen and Deutsche Bank

have moved to dismiss the Complaint under Rule 12(b)(6) of the Federal Rules of Civil

Procedure. (Dkt. No. 13). The McCabe Defendants have moved for dismissal under Rule

12(b)(6) or, in the alternative, for summary judgment under Rule 56. (Dkt. No. 15). For the

reasons set forth below, Defendants Ocwen and Deutsche Bank’s motion to dismiss is granted.

The McCabe Defendants’ motion for summary judgment is granted in part and denied in part.

II.    DEFENDANTS OCWEN AND DEUTSCHE BANK’S MOTION TO DISMISS

       A.      Standard of Review

       To survive a motion to dismiss under Rule 12(b)(6), “a complaint must provide ‘enough

facts to state a claim to relief that is plausible on its face.’” Mayor & City Council of Balt. v.

Citigroup, Inc., 709 F.3d 129, 135 (2d Cir. 2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). The plaintiff must provide factual allegations sufficient “to raise a right to

relief above the speculative level.” Id. (quoting Bell, 550 U.S. at 555). The Court must accept as

true all factual allegations in the complaint and draw all reasonable inferences in the plaintiff’s


                                                   2
favor. See EEOC v. Port Auth., 768 F.3d 247, 253 (2d Cir. 2014) (citing ATSI Commc’ns, Inc. v.

Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)). However, “the tenet that a court must accept

as true all of the allegations contained in a complaint is inapplicable to legal conclusions.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

         The court “liberally construe[s] pleadings and briefs submitted by pro se litigants, reading

such submissions to raise the strongest arguments they suggest.” Bertin v. United States, 478

F.3d 489, 491 (2d Cir. 2007) (citations and internal quotation marks omitted). “The policy of

liberally construing pro se submissions is driven by the understanding that ‘[i]mplicit in the right

to self-representation is an obligation on the part of the court to make reasonable allowances to

protect pro se litigants from inadvertent forfeiture of important rights because of their lack of

legal training.’” Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007) (quoting Traguth v. Zuck, 710

F.2d 90, 95 (2d Cir. 1983)). Although the court is “obligated to draw the most favorable

inferences” that a plaintiff s complaint supports, the court “cannot invent factual allegations that

he has not pled.” Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010). The pleadings must still

contain factual allegations that raise a “right to relief above the speculative level.” Twombly, 550

U.S. at 555.

         B.       Plaintiff’s Allegations 1

         Plaintiff and her husband, Reginald Osterhoudt, own property at 40 Sunnybrook Circle in

Highland, New York. (Dkt. No. 1, ¶ 15). On June 23, 2006, the Osterhoudts borrowed money

from New Century Mortgage Corporation (“New Century”). 2 (Id. ¶¶ 13, 14). The loan, in the



1
  The allegations are taken from the Complaint. The Court will assume the truth of, and draw reasonable inferences
from, those well-pleaded allegations that are nonconclusory and factual. Faber v. Metro. Life Ins. Co., 648 F.3d 98,
104 (2d Cir. 2011). The recitation of any one allegation below is not a determination that it meets that standard.
2
 According to the Complaint, New Century filed for bankruptcy on April 2, 2007 and liquidated its assets on
August 1, 2008. (Id. ¶ 25).



                                                          3
principal amount of $165,600, was memorialized in a note and secured by a mortgage on the

property. (Id. ¶¶ 14, 15). The “planned path of the Plaintiff’s Note” was for the note to be

acquired and pooled with other mortgage notes in a trust created for that purpose—the Morgan

Stanley ABS Capital I Inc. Trust 2007-HE1 (the “Pass-Through Trust”). 3 (Id. ¶ 18). Under this

“plan,” third-party investors would receive “pass-through certificates” giving them beneficial

ownership in the trust-held assets, but the trustee would hold legal title to assets. (See id. ¶¶ 16–

18).

         Plaintiff asserts, however, that the “actual path of Plaintiff’s Note” did not follow that

plan; the “Note was not deposited into the Pass-Through Trust by any Pooling and Servicing

Agreement . . . , by any signature pages by Deutsche Bank as Trustee of the Pass-Through Trust,

by any express Mortgage Loan Purchase Agreement, or reflected in any documents uploaded to

the [Securities and Exchange Commission (‘SEC’)] website, or any mortgage loan schedules, if

any.” (Id. ¶ 19). She claims that, instead, a “nameless” investor “invested in the Note, became

creditor, and appointed . . . a servicer/custodian, ultimately Ocwen.” (Id. ¶ 20). She further

alleges that “New Century immediately lodged Plaintiff’s Note with a trustee (‘Intermediate

Trustee’) in an irrevocable trust (‘Intermediate Trust’) for the benefit of the investor,” and that

the “Intermediate Trust provided for transferring Plaintiff’s Note to the Pass-Through Trust in

the event of Plaintiff’s default on her Note.” (Id. ¶ 21). According to Plaintiff, the “Intermediate

Trust was only designed to hold Plaintiff’s Note so long as it [was] a performing asset,” while



3
  SEC filings for that entity are located at https://www.sec.gov/cgi-bin/browse-edgar?action=getcompany&CIK=
0001385840&owner=exclude&count=40&hidefilings=0. On a Rule 12(b)(6) motion, a district court may take
judicial notice of the contents of SEC filings—not for their truth but for the fact of their existence. See In re Morgan
Stanley Info. Fund Sec. Litig., 592 F.3d 347, 355 n.5 (2d Cir. 2010); Paulsen v. Stifel, Nicolaus & Co., No. 18-cv-
9440, 2019 WL 2415213, at *3, 2019 U.S. Dist. LEXIS 95447, at *9 (S.D.N.Y. June 4, 2019) (“Courts in this
Circuit have routinely taken notice of public disclosure documents filed with the SEC that are proffered as part of
motion to dismiss.”).



                                                           4
the Pass-Through Trust “was designed as a separate business for Deutsche Bank to receive and

collect defaulted debt . . . from the Intermediate Trust.” (Id. ¶ 29). Plaintiff further alleges that

“Deutsche Bank is merely operating as a conduit for a post-default collection process that the

investor controls” and that “Ocwen was and is concealing the investor’s name and interest in the

debt” because the “investor’s business policy is to remain hidden in any chain of title.” (Id.

¶¶ 32–33).

        Plaintiff failed to make the payment due on March 1, 2017 and failed to make any

subsequent payments to bring the loan current. (Id. ¶ 22). She alleges that Deutsche Bank

“received and acquired the defaulted debt between March 2, 2017 and March 17, 2017,” that “the

right to collect for Deutsche Bank was then transferred to Ocwen,” and that “Ocwen then began

collecting the debt for Deutsche Bank.” (Id. ¶ 23 (emphases and footnotes omitted)). She further

asserts that “Ocwen then hired the McCabe Firm which subsequently acquired the defaulted debt

and began collecting it on behalf of Deutsche Bank on or before March 17, 2017.” (Id.).

        Every month starting on July 17, 2017, Ocwen “regularly mailed Plaintiff monthly

statements” specifying the amount due and indicating that: “[t]his communication is from a debt

collector attempting to collect a debt”; Plaintiff’s loan was accelerated; payment must be sent to

Ocwen by certified funds; and “[f]ailure to bring your loan current may result in fees and

foreclosure—the loss of your home.” (Id. ¶ 41).

        McCabe mailed Plaintiff a letter, dated July 19, 2017, stating that McCabe was a debt

collector “retained in connection with the debt identified in this notice.” (Id. ¶ 42). The notice

specified: (1) the amount of the debt due as of July 17, 2017; (2) the name of the creditor

(Deutsche Bank as trustee for the registered holder of pass-through certificates); (3) McCabe’s

assumption that the debt was valid unless Plaintiff disputed it within 30 days; (4) Plaintiff’s right




                                                   5
to dispute and seek verification of the debt by sending a request within 30 days; (5) Plaintiff’s

right to obtain the name of the original creditor by sending a written inquiry within 30 days;

(6) McCabe’s address; (7) notification that the notice was an attempt to collect a debt and that

any information obtained would be used for that purpose; and (8) the possibility of additional

rights under “state or other applicable law, including but not limited to bankruptcy law.” (Id.).

On July 28, 2017, Plaintiff sent McCabe a notice of dispute, which disputed the debt and

requested validation. (Id. ¶ 45). Plaintiff claims that “Defendants never responded to the Notice

of Dispute with validation or the information requested.” (Id. ¶ 46).

       On August 25, 2017, McCabe recorded an assignment of mortgage (the “AOM”) from

New Century to Deutsche Bank with the Ulster County Clerk. (Id. ¶ 24). The AOM, which was

dated August 11, 2017 and executed by “New Century Mortgage Corporation by its attorney in

fact Ocwen Loan Servicing, LLC,” specified that the mortgage secured Plaintiff’s “original

principal sum of $165,600.00 with interest.” (Id.). The AOM included the name of Plaintiff and

her husband and information about Plaintiff’s property. (Id. ¶ 48). It further indicated at the top

left: “Recording Requested By: OCWEN LOAN SERVICING, LLC” and “Record and Return

to: McCabe, Weisberg & Conway.” (Id.).

       On November 20, 2017, the McCabe Defendants contacted the Ulster County Clerk and

transmitted Plaintiff’s name and address, as well as information regarding the debt, stating that

the Osterhoudts defaulted on their debt, which became due on March 1, 2017, and left an unpaid

principal balance of $137,191.02 due and owing to Deutsche Bank. (Id. ¶ 53).

       C.      Discussion

       Generally, when deciding a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), a court may not consider material extraneous to the complaint unless it is “attached to

the complaint as an exhibit or incorporated in it by reference.” Chambers v. Time Warner, Inc.,


                                                  6
282 F.3d 147, 153 (2d Cir. 2002). “Where a document is not incorporated by reference, the court

may nevertheless consider it where the complaint ‘relies heavily upon its terms and effect,’

thereby rendering the document ‘integral’ to the complaint.” DiFolco v. MSNBC Cable LLC, 622

F.3d 104, 111 (2d Cir. 2010) (quoting Mangiafico v. Blumenthal, 471 F.3d 391, 398 (2d Cir.

2006)). A plaintiff’s “reliance on the terms and effect of a document in drafting the complaint is

a necessary prerequisite to the court’s consideration of the document on a dismissal motion; mere

notice or possession is not enough.” Chambers, 282 F.3d at 153. The issue typically arises where

the extraneous material is a “contract or other legal document containing obligations upon which

the plaintiff’s complaint stands or falls, but which for some reason—usually because the

document, read in its entirety, would undermine the legitimacy of the plaintiff’s claim—was not

attached to the complaint.” Global Network Commc’ns, Inc. v. City of New York, 458 F.3d 150,

157 (2d Cir. 2006).

       Defendants Ocwen and Deutsche Bank have attached to their motion to dismiss a

“Pooling and Servicing Agreement” (the “PSA”), dated January 1, 2007, among various parties,

including Morgan Stanley ABS Capital I Inc. as depositor and Deutsche Bank as trustee. (See

Dkt. No. 13-4). They ask the Court to take judicial notice of the PSA as a publicly accessible

document required to be filed with the SEC and argue that the Court may consider the PSA

because it is “integral” to the Complaint. (Dkt. No. 13-1, at 6–7 n.2). Quoting a section of the

PSA providing that the depositor “hereby sells, transfers, assigns, sets over and otherwise

conveys” to Deutsche Bank as trustee “all the right, title and interest of the Depositor in and to

the Trust Fund,” (Dkt. No. 13-4, at 75), they argue that Deutsche Bank now owns and holds the

Osterhoudts’ mortgage loan, (Dkt. No. 13-1, at 6). Even though the PSA was filed with the SEC,

(see supra note 3 (listing link to SEC website)), the Court cannot consider its content for their




                                                 7
truth, see In re Morgan Stanley, 592 F.3d at 355 n.5. Further, Defendants have not persuasively

shown that Plaintiff “rel[ied] on the terms and effect” of the PSA in drafting her Complaint.

Chambers, 282 F.3d at 153 (emphasis omitted). Therefore, the Court cannot consider the PSA

for the proposition asserted by Defendants Ocwen and Deutsche Bank. In resolving their motions

to dismiss, the Court will confine its analysis to the Complaint itself.

                  1.       Claim Against Deutsche Bank

         Plaintiff claims that Deutsche Bank, along with the other Defendants, violated § 1692e—

which prohibits the use of “any false, deceptive, or misleading representation or means in

connection with the collection of any debt,” 15 U.S.C. § 1692e—because it “pursu[ed] collection

of the debt while attempting to evade the Plaintiff’s right [under § 1692g(a)(2)] to the name of

the creditor to whom the debt is owed.” 4 (Dkt. No. 1, ¶ 68). Under Plaintiff’s theory, Deutsche

Bank is not a “creditor” under the FDCPA because it “received an assignment or transfer of the

debt in default solely for the purpose of facilitating collection of such debt for another, the

unnamed investor.” (Id. ¶ 37). Based on this view, Plaintiff alleges that “Defendants’

communications within the past year with Plaintiff and third parties,” which named Deutsche

Bank as the creditor, were false, deceptive, or misleading.

         The FDCPA defines “creditor” as “any person who offers or extends credit creating a

debt or to whom a debt is owed, but such term does not include any person to the extent that he

receives an assignment or transfer of a debt in default solely for the purpose of facilitating

collection of such debt for another.” 15 U.S.C. § 1692a(4). By contrast, a “debt collector” is “any

person who uses any instrumentality of interstate commerce or the mails in any business the



4
 Plaintiff claims that Defendants violated “particularly but not exclusively § 1692e(10),” (Dkt. No. 1, ¶ 68), which
specifically prohibits the “use of any false representation or deceptive means to collect or attempt to collect any debt
or to obtain information concerning a consumer,” 15 U.S.C. § 1692e(10).



                                                           8
principal purpose of which is the collection of any debts, or who regularly collects or attempts to

collect, directly or indirectly, debts owed or due or asserted to be owed or due another.” Id.

§ 1692a(6). 5 Importantly, Plaintiff does not dispute that “Deutsche Bank . . . is the legal owner of

the debt and Plaintiff owes the debt to the Trustee, Deutsche Bank.” (Dkt. No. 18, at 11). Instead,

Plaintiff asserts that Deutsche Bank acquired the debt solely for the purpose of collecting the

debt for another. (Id.). But even if the Court assumes that Plaintiff has sufficiently alleged that

the debt was assigned to Deutsche Bank after default, Plaintiff’s claim fails because, as a matter

of law, she cannot establish that Deutsche Bank, as trustee, is collecting a debt owed another.

         In 2017, the Supreme Court held that a purchaser of debt who seeks to collect the debt for

its own account is not a debt collector under the FDCPA. Henson v. Santander Consumer USA

Inc., 137 S. Ct. 1718, 1724, 1721–22, 1726 (2017). In so doing, the Court rejected the argument

that a purchaser of defaulted debt “couldn’t qualify as a creditor.” See id. at 1724 (“So a

company collecting purchased defaulted debt for its own account . . . would hardly seem to be

barred from qualifying as a creditor under the statute’s plain terms.”). Deutsche Bank, therefore,

can qualify as a creditor even it acquired Plaintiff’s mortgage after default, so long as it did not

seek to collect the debt for another. See Johnson-Gellineau v. Steine & Assocs., P.C., No. 16-cv-

9945, 2019 WL 2647598, at *8, 2019 U.S. Dist. LEXIS 108025, at *25–26 (S.D.N.Y. June 27,

2019) (“To hold that anyone who attempts to collect on a debt acquired after default violates the

FDCPA, even if collecting the debt for his or her own account, would render the words “for

another” meaningless, a practice the Court is to avoid.”).




5
  A “debt collector” also encompasses a “creditor who, in the process of collecting his own debts, uses any name
other than his own which would indicate that a third person is collecting or attempting to collect such debts.” Id.



                                                          9
       Plaintiff’s contention that a trustee for a mortgage loan trust collects debt owed to the

trust beneficiaries, not to itself, finds no support in the case law. On the contrary, many courts

have held that such a trustee qualifies as a creditor under the FDCPA. In Johnson-Gellineau,

Judge Karas addressed a similar situation and explained:

               [W]hen Wells Fargo acts as trustee for the mortgage loan trust, it
               acts on behalf of, or as, the trust itself, and therefore collects the debt
               on its own behalf. That Wells Fargo is a “trustee” does not mean, as
               Plaintiff contends, that it is collecting debt owed to another. Indeed,
               courts frequently find entities acting in the trustee capacity that
               Wells Fargo does here to be creditors under the FDCPA.

2019 WL 2647598, at *7, 2019 U.S. Dist. LEXIS 108025, at *20–21 (citations omitted); accord,

e.g., Houck v. US Bank NA, No. 15-cv-10042, 2016 WL 5720783, at *9, 2016 U.S. Dist. LEXIS

136033, at *30–31 (S.D.N.Y. Sept. 30, 2016) (determining that US Bank, as trustee for a

mortgage loan trust, was not a debt collector under the FDCPA), aff’d, 689 F. App’x 662, 664–

65 (2d Cir. 2017) (“Because the Defendants are ‘creditors’ seeking to collect debts owed to

them, the district court appropriately concluded that Wells Fargo and U.S. Bank are not ‘debt

collectors’ within the meaning of the statute.”); Munroe v. Specialized Loan Servicing LLC, No.

14-cv-1883, 2016 WL 1248818, at *5, 2016 U.S. Dist. LEXIS 40716, at *16 (E.D.N.Y. Mar. 28,

2016) (finding that the Bank of New York, as trustee for a mortgage pass-through trust, was “a

‘creditor’ not a ‘debt collector’ under the FDCPA,” as it was collecting on behalf of itself).

Similarly, here the Court finds that Deutsche Bank qualifies as a creditor under the facts alleged




                                                   10
by Plaintiff. 6 The Court has considered Plaintiff’s arguments to the contrary and finds them

without merit. The § 1692e claim against Deutsche Bank is dismissed. 7

                   2.        Claims Against Ocwen

         As a threshold matter, Ocwen argues that it is not subject to the FDCPA because it is not

a “debt collector” but a mortgage servicer that “obtained” the debt before Plaintiff defaulted.

(Dkt. No. 13-1, at 10–12); see 15 U.S.C. § 1692a(6)(F) (excluding from the “debt collector”

definition “any person collecting or attempting to collect any debt owed or due or asserted to be

owed or due another to the extent such activity . . . (iii) concerns a debt which was not in default

at the time it was obtained by such person”). Under § 1692a(6)(F), mortgage servicers are “not

covered by the FDCPA if the debt at issue was acquired prior to the borrower’s default. That is,

the FDCPA only covers servicers who obtain a mortgage that is already in default.” Dumont v.

Litton Loan Servicing, LP, No. 12-cv-2677, 2014 WL 815244, at *17, 2014 U.S. Dist. LEXIS

26880, at *64 (S.D.N.Y. Mar. 3, 2014). As Plaintiff must plead Defendants’ debt collector status,

see Goldstein, 374 F.3d at 60, and Plaintiff has failed to allege that Ocwen began servicing her

debt after default, the Court agrees that all claims against Ocwen are insufficiently pled. 8




6
 Contrary to Plaintiff’s contention, it is her burden to sufficiently plead Defendants’ debt collector status. See
Goldstein v. Hutton, Ingram, Yuzek, Gainen, Carroll & Bertolotti, 374 F.3d 56, 60 (2d Cir. 2004) (“The plaintiff in
an FDCPA action bears the burden of proving the defendant’s debt collector status.”); Rice v. Schaefer, No. 17-cv-
2782, 2018 WL 4688949, at *5–6, 2018 U.S. Dist. LEXIS 167152, at *13–15 (E.D.N.Y. Sept. 27, 2018) (dismissing
complaint for failure to sufficiently allege defendants’ debt collector status). She has failed to do so here.
7
 Plaintiff claims that Deutsche Bank “may be held vicariously liable for FDCPA violations arising out of [the
McCabe Defendants’] communications to the Ulster County clerk.” (Dkt. No. 1, ¶ 62). But it is well settled that “a
creditor that is not itself a debt collector is not vicariously liable for the actions of a debt collector it has engaged to
collect its debts.” Burns v. Bank of Am., 655 F. Supp. 2d 240, 255 (S.D.N.Y. 2008) (internal quotation marks
omitted), aff’d, 360 F. App’x 255 (2d Cir. 2010).
8
 Given that Ocwen’s debt-collector status is insufficiently alleged, Ocwen cannot be held vicariously liable for any
violations committed by the McCabe Defendants. See Wadlington v. Credit Acceptance Corp., 76 F.3d 103, 108 (6th
Cir. 1996) (holding that it would not “accord with the intent of Congress, as manifested in the terms of the Act, for a
company that is not a debt collector to be held vicariously liable for a collection suit filing that violates the Act only
because the filing attorney is a ‘debt collector’”).



                                                             11
Nevertheless, because the claims also fail for substantive reasons, the Court will address them in

turn below

                       a.      Section 1692c Claim Against Ocwen

       According to Plaintiff, Ocwen, along with McCabe, violated § 1692c(a) and (b) “by

communicating, in connection with the collection of the debt, the AOM, to the County clerk and

to the public.” (Dkt. No. 1, ¶ 66). Plaintiff also alleges that Ocwen communicated with Plaintiff

after the default by regularly mailing monthly statements. (Id. ¶ 41). In relevant part, § 1692c(a),

which concerns communications with the debtor, provides that a debt collector may not

“communicate with a consumer in connection with the collection of any debt” at “a time or place

known or which should be known to be inconvenient to the consumer” without “the prior

consent of the consumer given directly to the debt collector or the express permission of a court

of competent jurisdiction.” Under § 1692c(b), which concerns communications with third

parties, a debt collector may not, except to acquire location information about the consumer,

“communicate, in connection with the collection of any debt, with any person other than the

consumer, his attorney, a consumer reporting agency if otherwise permitted by law, the creditor,

the attorney of the creditor, or the attorney of the debt collector” without “the prior consent of the

consumer given directly to the debt collector, or the express permission of a court of competent

jurisdiction, or as reasonably necessary to effectuate a postjudgment judicial remedy.”

       It is unclear whether Plaintiff asserts any claim against Ocwen for mailing her monthly

statements after July 2017. (See Dkt. No 1, ¶ 41; Dkt. No. 18, at 14–16). To the extent Plaintiff

argues that Ocwen’s monthly statements to her violated § 1692c(a), her claim fails because she




                                                 12
has not alleged any facts from which the Court could infer that the communications were made at

an inconvenient time or place. 9

         Next, with regard to the recording of the AOM, Ocwen correctly points out that

§ 1692c(a) and (b) prohibit communications “in connection with the collection of any debt.”

(Dkt. No. 13-1, at 12–13). The Court has located no authority for the proposition that recording

an assignment of mortgage is a communication in connection with the collection of a debt. A

review of the case law suggests a contrary conclusion. See Araujo v. PennyMac Loan Servs.,

LLC, No. 15-cv-62, 2015 WL 5664259, at *4, 2015 U.S. Dist. LEXIS 128222, at *9 (E.D.N.Y.

Sept. 23, 2015) (rejecting the argument that the “recording of mortgage assignment, on file with

the New York Office of the City Register, violated § 1692e” because “Plaintiff cannot

demonstrate that the recording was a ‘communication’ by a ‘debt collector’ within the purview

of the FDCPA, much less that the recording was made in connection with the collection of a

debt”); Obanya v. Select Portfolio Servicing, Inc., No. 14-cv-5255, 2016 WL 11265648, at *4,

2016 U.S. Dist. LEXIS 113574, at *11 (E.D.N.Y. Aug. 23, 2016) (“The document that plaintiff

alleges is a deceptive form to collect a debt is the standardized form to record the assignment of

mortgages. As this form is not used to collect a debt, it is not a deceptive form for the purposes

of the FDCPA.” (citation omitted)), report and recommendation adopted, 2017 WL 253483,

2017 U.S. Dist. LEXIS 8275 (E.D.N.Y. Jan. 20, 2017). 10 Since the AOM, as alleged, was not a

communication in connection with the collection of the debt, Plaintiff’s § 1692c claim fails.


9
 Insofar as she claims that the statements violated § 1692e as false, deceptive, or misleading, the claim also fails
because her Complaint does not identify any material misstatement or omission. See Cohen v. Rosicki, Rosicki &
Assocs., P.C., 897 F.3d 75, 85 (2d Cir. 2018) (holding that “statements must be materially false or misleading to be
actionable” under § 1692e).
10
  See also Dixon v. Stern & Eisenburg, PC, 652 F. App’x 128, 132 (3d Cir. 2016) (rejecting argument that the “act
of recording the mortgage assignments” violated the FDCPA under the circumstances of the case because there was
no “showing that the recording was otherwise used in connection with a further effort to collect on a debt”); Owens-
Benniefield v. Nationstar Mortg. LLC, 258 F. Supp. 3d 1300, 1309–10 (M.D. Fla. 2017) (ruling that the plaintiff had


                                                         13
                          b.       Section 1692e Claim Against Ocwen

        To the extent Plaintiff claims that Ocwen is liable under § 1692e for “fail[ing] to identify

Plaintiff’s current creditor, or that there was no creditor,” (Dkt. No. 1, ¶ 68), that claim fails for

the reasons discussed above.

        Plaintiff also alleges that “Defendants violated 15 U.S.C. § 1692e(11) where the AOM

failed to disclose that the debt collector is attempting to collect a debt as is required for the initial

written communication, and failed to disclose that the communication is from a debt collector as

is required of each subsequent communication.” (Dkt. No. 1, ¶ 68). Section 1692e(11) imposes

liability on a debt collector: (i) for the “failure to disclose in the initial written communication

with the consumer and, in addition, if the initial communication with the consumer is oral, in that

initial oral communication, that the debt collector is attempting to collect a debt and that any

information obtained will be used for that purpose”; and (ii) for “the failure to disclose in

subsequent communications that the communication is from a debt collector.”

        Many courts in this Circuit have held that the assignment of a mortgage and its recording

under similar circumstances do not support a claim under § 1692(e)(11). 11 For one, the

assignment and its recording are not an “initial communication” sent to the debtor. See, e.g.,

George v. Nationstar Mortg., LLC, No. 16-cv-261, 2017 WL 3316065, at *9 n.8, 2017 U.S. Dist.

LEXIS 122100, at *25 n.8 (E.D.N.Y. Aug. 2, 2017) (rejecting the argument that a recorded

mortgage assignment was “directed to the consumer,” and concluding that it was not an initial

communication under § 1692e(11)); Antoine v. CitiMortgage, Inc., No. 15-cv-5309, 2017 WL


not plausibly alleged that a “recorded assignment of mortgage” was a communication in connection with the
collection of a debt under § 1692c).
11
  Courts in other circuits have reached similar conclusions. See, e.g., Thomas v. Trott & Trott PC, No. 10-cv-13775,
2011 WL 576666, at *6 n.3, 2011 U.S. Dist. LEXIS 12963, at *16–17 (E.D. Mich. Feb. 9, 2011) (holding that
“preparation and filing of an assignment of mortgage does not constitute false, deceptive, or misleading
representation or means in connection with the collection of any debt” under § 1692e).



                                                        14
1133354, at *4, 2017 U.S. Dist. LEXIS 43484, at *10 (E.D.N.Y. Mar. 24, 2017) (“The Court

fails to see how the mere assignment of a mortgage—even if notification of the assignment is

sent to the debtor—can constitute an initial communication under the FDCPA.”). 12 More

generally, as discussed above, courts have held that the recording of a mortgage assignment is

not a “communication,” let alone a “subsequent communication[],” under § 1692e. See, e.g.,

Araujo, 2015 WL 5664259, at *4, 2015 U.S. Dist. LEXIS 128222, at *9. Lastly, Plaintiff has not

plausibly alleged any fact from which the Court could infer that the recording of the mortgage

assignment was materially false, deceptive, or misleading to trigger liability under § 1692e. 13

III.     MCCABE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

         On October 1, 2018, the McCabe Defendants moved to dismiss the Complaint under Rule

12(b)(6) or, in the alternative, moved for summary judgment under Rule 56. (Dkt. No. 15). They

filed a statement of material facts, (Dkt. No. 15-1), as required by Local Rule 7.1(a)(3), and they

served Plaintiff with a “Notice of Consequences of Failing to Respond to Summary Judgment

Motion,” (see Dkt. No. 15-5), as required by Local Rules 7.1(a)(3) and 56(2). Despite this

notification, Plaintiff did not file a response to the statement of material facts; instead, she has

decided to “stand[] on her Complaint at this juncture.” (Dkt. No. 19, at 4). Plaintiff did so at her

peril, however. This District’s Local Rules clearly underscore that the “Court shall deem

admitted any properly supported facts set forth in the Statement of Material Facts that the


12
  See also Rodriguez v. Wells Fargo Bank, No. 15-cv-7265, 2017 WL 1040729, at *7, 2017 U.S. Dist. LEXIS
23388, at *18 (E.D.N.Y. Feb. 16, 2017) (finding that the recorded assignment of mortgage “cannot be plausibly
construed as an ‘initial communication’ to Plaintiff,” as it was “nothing more than a formal recording of an
assignment” and “asked nothing of Plaintiff”), report and recommendation adopted, 2017 WL 1040401, 2017 U.S.
Dist. LEXIS 38103 (E.D.N.Y. Mar. 16, 2017); cf. Hoo-Chong v. CitiMortgage, Inc., No. 15-cv-4051, 2017 WL
1232506, at *4, 2017 U.S. Dist. LEXIS 50526, at *10 (E.D.N.Y. Mar. 31, 2017) (holding that “[n]either the
assignment itself nor the recording of the assignment” was an “initial communication with a consumer in connection
with the collection of any debt” (quoting § 1682g)).
13
  Plaintiff conclusorily alleges that “New Century had no legal capacity, either by its officer, nominee, agent, or by
any so-called attorney in fact, to execute the AOM on August 11, 2017.” (Dkt. No. 1, ¶ 25). Yet she does not
“impugn the AOM’s validity.” (Id.). Based on these allegations, the Court need not address the AOM’s validity.



                                                          15
opposing party does not specifically controvert.” L.R. 7(a)(3) (emphasis omitted). Accordingly,

the Court will accept the McCabe Defendants’ statement of material facts as true where

appropriate, supported by the record, and unchallenged by Plaintiff. See Champion v. Artuz, 76

F.3d 483, 485 (2d Cir. 1996) (explaining that “a party faced with a summary judgment motion

may not rest upon the mere allegations or denials of the party’s pleading and that if the party

does not respond properly, summary judgment, if appropriate, shall be entered against him”

(quoting Graham v. Lewinski, 848 F.2d 342, 344 (2d Cir. 1988))).

       A.      Standard of Review

       Under Federal Rule of Civil Procedure 56(a), summary judgment may be granted only if

all the submissions taken together “show that there is no genuine issue as to any material fact and

that the moving party is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

The moving party bears the initial burden of demonstrating “the absence of a genuine issue of

material fact.” Celotex, 477 U.S. at 323. A fact is “material” if it “might affect the outcome of

the suit under the governing law,” and is genuinely in dispute “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248; see

also Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005) (citing Anderson). The

movant may meet this burden by showing that the nonmoving party has “fail[ed] to make a

showing sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322; see also Selevan

v. N.Y. Thruway Auth., 711 F.3d 253, 256 (2d Cir. 2013) (summary judgment appropriate where

the nonmoving party fails to “‘come forth with evidence sufficient to permit a reasonable juror to

return a verdict in his or her favor on’ an essential element of a claim” (quoting In re Omnicom

Grp., Inc. Sec. Litig., 597 F.3d 501, 509 (2d Cir. 2010))).


                                                 16
       If the moving party meets this burden, the nonmoving party must “set out specific facts

showing a genuine issue for trial.” Anderson, 477 U.S. at 248, 250; see also Celotex, 477 U.S. at

323–24; Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009). “When ruling on a summary

judgment motion, the district court must construe the facts in the light most favorable to the non-

moving party and must resolve all ambiguities and draw all reasonable inferences against the

movant.” Dallas Aerospace, Inc. v. CIS Air Corp., 352 F.3d 775, 780 (2d Cir. 2003). Still, the

nonmoving party “must do more than simply show that there is some metaphysical doubt as to

the material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986),

and cannot rely on “mere speculation or conjecture as to the true nature of the facts to overcome

a motion for summary judgment,” Knight v. U.S. Fire Ins. Co., 804 F.2d 9, 12 (2d Cir.1986)

(quoting Quarles v. Gen. Motors Corp., 758 F.2d 839, 840 (2d Cir. 1985)). Furthermore, “[m]ere

conclusory allegations or denials . . . cannot by themselves create a genuine issue of material fact

where none would otherwise exist.” Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (quoting

Fletcher v. Atex, Inc., 68 F.3d 1451, 1456 (2d Cir. 1995)).

       Where the plaintiff proceeds pro se, the Court must read her submissions liberally and

interpret them “to raise the strongest arguments that they suggest.” McPherson v. Coombe, 174

F.3d 276, 280 (2d Cir. 1999) (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)).

However, a pro se party’s “‘bald assertion,’ completely unsupported by evidence, is not

sufficient to overcome a motion for summary judgment.” Jordan v. New York, 773 F. Supp. 2d

255, 268 (N.D.N.Y. 2010) (citing Carey v. Crescenzi, 923 F.2d 18, 21 (2d Cir. 1991)); see also

Wagner v. Swarts, 827 F. Supp. 2d 85, 92 (N.D.N.Y. 2011).




                                                17
        B.       Factual Record

        On June 23, 2006, the Osterhoudts borrowed $165,600 from New Century; the loan is

evidenced by the note attached to the affidavit of Melissa A. Sposato. 14 (Dkt. No. 15-3, at 7–11).

The note, which was endorsed in blank by New Century, was secured by a mortgage on the

Osterhoudts’ property at 40 Sunnybrook Circle in Highland, New York. (Id. at 11, 13–29). The

Mortgage was recorded with the Ulster County Clerk on July 6, 2006. (Id. at 94). In May 2011,

Ocwen began servicing the loan. (See id. at 51). The Osterhoudts defaulted on the loan after

failing to make a payment due on March 1, 2017 and subsequent payments due thereafter. (See

id.).

        Following default, McCabe was retained to start a foreclosure proceeding against the

property. (Id. ¶ 9, at 2). McCabe sent the Osterhoudts a notice, dated July 19, 2017, stating that

McCabe had been retained to collect on the past-due debt and providing them with certain

information about the debt, including the amount due. (Id. at 39–41). The notice identified

Deutsche Bank as the creditor to whom the debt was owed. (Id. at 39). The notice stated that

McCabe would “obtain verification of the debt . . and mail such verification” to Plaintiff if she

notified McCabe in writing within thirty days that she disputed the debt. (Id.). On July 28, 2017,




14
    Sposato bases her affidavit on her “own personal knowledge derived from [her] representation of Deutsche Bank
. . . in the foreclosure case filed in the Supreme Court of New York, County of Ulster, . . . as well as from [her]
review of the McCabe Firm’s records and files concerning the Foreclosure and the complaint file[d] by Anne Marie
Tardi-Osterhoudt.” (Dkt. No. 15-3, ¶ 1). But knowledge derived from representing a client or reviewing a complaint
is not personal knowledge of the underlying facts (other than facts regarding the representation). Wiwa v. Royal
Dutch Petroleum Co., No. 01-cv-1909, 2006 WL 2637836, at *3, 2006 U.S. Dist. LEXIS 65601, at *8–9 (S.D.N.Y.
Sept. 12, 2006) (“A witness has personal knowledge of an event if he or she has directly perceived the event through
one of the five senses. A witness who has knowledge of an event only by virtue of what he or she has read or heard
does not have personal knowledge of the event.”); see also Adamson v. Miller, No. 10-cv-2300, 2018 WL 4964099,
at *6, 2018 U.S. Dist. LEXIS 177105, at *18 (E.D.N.Y. Oct. 15, 2018) (“Under the personal knowledge standard, an
affidavit is inadmissible if the witness could not have actually perceived or observed that which he testifies to.”
(quoting Argo v. Blue Cross & Blue Shield of Kan., Inc., 452 F.3d 1193, 1200 (10th Cir. 2006))). Besides the
documentary evidence attached to the affidavit, the Court will only consider those assertions by Sposato that can
genuinely be derived from her personal knowledge. See Fed R. Civ. P. 56(c)(4).



                                                        18
Plaintiff sent a written claim dispute and request for verification of the debt to McCabe by

certified mail. (Id. at 46–47). Sposato asserts, without supporting documentation, that “McCabe

informed Ocwen of the verification request and learned that Ocwen planned to respond to it.”

(Id. ¶ 16, at 3).

        Plaintiff alleged that McCabe “did not validate the debt or obtain and mail verification:”

McCabe did not, in fact, respond to Plaintiff. On August 30, 2017, Ocwen sent a letter to

Plaintiff thanking her for her “recent inquiry” about the loan and assuring Plaintiff that it would

endeavor to respond within a month. (Id. at 49). The letter does not mention McCabe, or

otherwise reference Plaintiff’s written dispute letter to McCabe. (Id.). Ocwen next wrote Plaintiff

on September 14, 2017, (id. at 51–52), responding to her “recent communications” regarding her

account and her concerns “around the validation of the debt.” (Id. at 51). Ocwen attached copies

of the loan and mortgage documents, along with payment history records. (Id. at 53–91). Among

other information, the response identified the “entity that currently owns the account and holds

the note” as “Deutsche Bank National Trust Company, as trustee for the registered holder of

Morgan Stanley ABS Capital Inc. Trust 2007-HE1 Mortgage pass through certificates, Series

2007-HE1.” (Id. at 51). Ocwen stated that it “has investigated the allegations regarding the

validation of the debt, foreclosure and credit reporting and found no evidence that any errors

were made.” (Id. at 52). The letter does not mention McCabe.

        On August 25, 2017, after Plaintiff sent her verification request but before Ocwen

responded, McCabe filed an assignment of mortgage with the Ulster County Clerk. (Id. at 93–

94). According to assignment of mortgage, which was executed and notarized on August 11,

2017, the assignor, “New Century Mortgage Corporation by its attorney in fact Ocwen Loan

Servicing, LLC,” assigned the Osterhoudts’ mortgage to the assignee, “Deutsche Bank National




                                                 19
Trust Company, as Trustee for the Registered Holder of Morgan Stanley ABS Capital I Inc.

Trust 2007-HE1 Mortgage Pass-Through Certificates, Series 2007-HE1 at c/o Ocwen Loan

Servicing, LLC.” (Id. at 94 (all-letter capitalization omitted)).

       On November 20, 2017, after securing a copy of the Osterhoudts’ mortgage note and

ensuring that it was in the possession of Deutsche Bank, McCabe filed a foreclosure case in New

York Supreme Court, Ulster County, on behalf of Deutsche Bank. (Id. ¶¶ 1, 23, at 1, 4). The

foreclosure complaint was signed by Defendant Hamlani, who “had no further role in the

Foreclosure.” (Id. ¶ 24, at 4). The foreclosure continues as an active, contested matter. (Id. ¶ 25).

       C.      Discussion

               1.      Section 1692e Claim

       Plaintiff claims that all Defendants violated § 1692e when they “pursu[ed] collection of

the debt while attempting to evade the Plaintiff’s right [under § 1692g(a)(2)] to the name of the

creditor whom the debt is owed.” (Dkt. No. 1, ¶ 68). As discussed above, the Complaint’s

allegations do not plausibly suggest that Defendants provided the wrong name—as a matter of

law, Deutsche Bank was properly named as a creditor in the July 19, 2017 notice that Plaintiff

received. The factual record that the Court may consider on summary judgment does not alter

that conclusion. Accordingly, the McCabe Defendants, like Defendants Ocwen and Deutsche

Bank, cannot be liable under § 1692e for naming Deutsche Bank as the creditor to whom

Plaintiff’s debt was due.

       Similarly, Plaintiff does not distinguish between Defendants in claiming that they all

violated § 1692e(11) by filing the AOM without the requisite FDCPA disclosures. (Dkt. No. 1,

¶ 68). Again, it makes no difference whether the Court confines its review to the Complaint only

or considers the factual record submitted by the McCabe Defendants. As a matter of law, neither

the AOM nor its recording with the County Clerk is an initial or subsequent communication sent


                                                  20
to a debtor or third parties in connection with collection of debt. (See supra Section IIC2). Thus,

no liability can attach to the McCabe Defendants for recording the assignment.

               2.      Section 1692c Claim

       Plaintiff’s claim that McCabe violated § 1692c(a) and (b) fails for the same reasons that it

failed against Ocwen: the AOM and its recording are not a communication in connection with

the collection of a debt.

       The Complaint asserts an additional § 1692c(b) against the McCabe Defendants—that

they unlawfully “sen[t] the November 20, 2017 communication in connection with the collection

of the debt to the Ulster County clerk.” (Dkt. No. 1, ¶ 67). This allegation refers to the McCabe

Defendants’ filing of a foreclosure action in state court on behalf of Deutsche Bank. (Dkt. No.

15-3, ¶¶ 1, 23, at 1, 4). As the Supreme Court reiterated this past term, “foreclosure is a means of

collecting a debt.” Obduskey v. McCarthy & Holthus LLP, 139 S. Ct. 1029, 1036 (2019); accord

Cohen v. Rosicki, Rosicki & Assocs., P.C., 897 F.3d 75, 82 (2d Cir. 2018) (holding that “a

foreclosure action is an ‘attempt to collect a debt’ as defined by the FDCPA”). Therefore,

communications with third parties about foreclosure of a mortgage securing a debt are

communications “in connection with the collection of [the] debt” under § 1692c(b).

       That does not end the inquiry, however, because the FDCPA provides exceptions to

liability in certain circumstances, for example when the third-party communications are made

with “the express permission of a court of competent jurisdiction” or are “reasonably necessary

to effectuate a postjudgment judicial remedy.” 15 U.S.C. § 1692c(b); see Johnson-Gellineau,

2019 WL 2647598, at *10, 2019 U.S. Dist. LEXIS 108025, at *32 (“Although Cohen held that

conduct by attorneys representing creditors in foreclosure actions can violate the FDCPA, it did

not hold that the mere filing of documents in connection with a foreclosure action violates the

FDCPA.”). In Heintz v. Jenkins, the Supreme Court read the next subsection’s bar on


                                                21
communications to have an “implicit” exception. See 514 U.S. 291, 296–97 (1995). The Court

observed that “it would be odd if the [FDCPA] empowered a debt-owing consumer to stop the

‘communications’ inherent in an ordinary lawsuit and thereby cause an ordinary debt-collecting

lawsuit to grind to a halt.” As the Court explained, it is “not necessary to read § 1692c(c) in that

way—if only because that provision has exceptions that permit communications ‘to notify the

consumer that the debt collector or creditor may invoke’ or ‘intends to invoke’ a ‘specified

remedy’ (of a kind ‘ordinarily invoked by [the] debt collector or creditor’).” Id. (alteration in

original) (quoting § 1692c(c)(2), (3)). A plausible reading of these exceptions is that they

implicitly “authorize the actual invocation of the remedy that the collector ‘intends to invoke.’”

Id.

       “Courts in this and other circuits, relying on Heintz, have similarly found that

communications made in the context of foreclosure proceedings that would otherwise violate

§ 1692c if made to a third party do not run afoul of the FDCPA.” Johnson-Gellineau, 2019 WL

2647598, at *10, 2019 U.S. Dist. LEXIS 108025, at *35 (collecting cases). One such court held

that the filing of a foreclosure action was “a necessary precedent to reaching a postjudgment

judicial remedy, so communications with a court that are necessary to maintain that foreclosure

action do not violate § 1692c(b).” Marino v. Nadel, No. 17-cv-2116, 2018 WL 4634150, at *3,

2018 U.S. Dist. LEXIS 166168, at *8–9 (D. Md. Sept. 27, 2018), aff’d, No. 18-2283, 2019 WL

1473931, 2019 U.S. App. LEXIS 9790 (4th Cir. Apr. 3, 2019).

       This Court has not found any authority for the proposition that § 1692c(b) categorically

bars a creditor’s lawyers from filing a foreclosure proceeding to collect on a debt. Not only can

mortgage foreclosure be comfortably squared with the provision’s exceptions to liability, but

Plaintiff’s theory is in tension with other provisions of the FDCPA that contemplate mortgage




                                                 22
foreclosure as conduct that must comply with the statute’s strictures. See 15 U.S.C.

§ 1692i(a)(1); Johnson-Gellineau, 2019 WL 2647598, at *12, 2019 U.S. Dist. LEXIS 108025, at

*37 (noting that “the Second Circuit in Cohen clearly contemplated the continuing validity of

creditors pursuing foreclosure proceedings in holding that conduct in the context of those

proceedings must comply with the FDCPA”). The McCabe Defendants, therefore, cannot be

liable under § 1692c(b) merely for communicating with the state court in connection with their

foreclosure action against Plaintiff’s property.

               3.      Section 1692g Claim

       Plaintiff claims that the McCabe Defendants, in violation of § 1692g(b), “did not validate

the debt or obtain and mail verification, and then subsequently failed to cease debt collection

activities.” (Dkt. No. 1, ¶ 69). Section § 1692g(b) provides in relevant part:

               If the consumer notifies the debt collector in writing within the
               thirty-day period described in subsection (a) that the debt, or any
               portion thereof, is disputed, or that the consumer requests the name
               and address of the original creditor, the debt collector shall cease
               collection of the debt, or any disputed portion thereof, until the debt
               collector obtains verification of the debt or a copy of a judgment, or
               the name and address of the original creditor, and a copy of such
               verification or judgment, or name and address of the original
               creditor, is mailed to the consumer by the debt collector.

15 U.S.C. § 1692g(b). It is undisputed that Plaintiff sent a written claim dispute and request for

verification of the debt to McCabe by certified mail on July 28, 2017. (See Dkt. No. 15-3, at 46–

47). The record further shows that Ocwen, not McCabe, responded to Plaintiff’s verification

request with information about the debt on September 14, 2017. The only alleged activity that

occurred in the intervening period was the recordation of the AOM on August 25, 2017, but, as

the Court discussed above, that activity does not constitute debt collection. Therefore, Plaintiff’s




                                                   23
claim necessarily stands or falls on resolving whether Ocwen’s September 14, 2007 response

satisfies § 1692g(b)’s verification and mailing requirements. 15

         The McCabe Defendants assert that they relayed the verification request to Ocwen and

“learned that Ocwen planned to respond.” (See id. Dkt. No. 15-3, ¶ 16, at 3). The McCabe

Defendants maintain that they “complied with the statute to the letter until, perhaps, the final

four words of the [quoted provision] indicating that the reply obligation is satisfied once the

verification is mailed to the consumer ‘by the debt collector.’” (Dkt. No. 15-2, at 20 (quoting

§ 1692g(b))). And they argue that it “is not at all clear from the syntax of the provision that the

ministerial act of mailing the verification by the debt collector is intended to be [a] substantive

requirement.” (Id. at 20–21). They submit that “the servicer, having intimate familiarity with the

loan, would be the most apt party to respond to a consumer’s inquiry and verify the debt.” (Id. at

21). Lastly, they contend that the “slight deviation from the letter of Section 1692g(b) was not

material, and did not render invalid the otherwise more than adequate Verification Response

[McCabe] brought about by way of the servicer.” (Id.).

         The Court disagrees. While Ocwen did mail Plaintiff verification of the debt, § 1692g(b)

“serves as a check on the debt-collection agency.” Walton v. EOS CCA, 885 F.3d 1024, 1028

(7th Cir. 2018). Section 1692g(b) requires that a debt collector cease collection of the debt “until

the debt collector obtains verification of the debt . . . and a copy of such verification . . . is

mailed to the consumer by the debt collector.” 15 U.S.C. § 1692g(b) (emphasis added). The

McCabe Defendants have not cited any authority for their position that McCabe’s relay of

Plaintiff’s verification request to a mortgage servicer satisfied McCabe’s obligations under


15
  Because the Complaint does not acknowledge receipt of Ocwen’s response and Plaintiff failed to respond to the
McCabe Defendants’ statement of material facts, there are no allegations—let alone evidence—before the Court
pointing out deficiencies in the contents of Ocwen’s response to the verification request. In these circumstances, the
Court assumes, without deciding, that Ocwen’s response contained the requisite information and documents.



                                                          24
§ 1692g(b). The purpose of verification is to “eliminate the . . . problem of debt collectors

dunning the wrong person or attempting to collect debts which the consumer has already paid.”

Stonehart v. Rosenthal, No. 01-cv-651, 2001 WL 910771, at *6, 2001 U.S. Dist. LEXIS 11566,

at *23 (S.D.N.Y. Aug. 13, 2001) (quoting Chaudhry v. Gallerizzo, 174 F.3d 394, 406 (4th Cir.

1998)). In light of the plain language of § 1692g(b), and the fact that “the FDCPA must be

construed liberally to effectuate its stated purpose,” Taylor v. Fin. Recovery Servs., Inc., 886

F.3d 212, 214 (2d Cir. 2018), the Court declines, on this record, to grant summary judgment on

Plaintiff’s § 1692g(b) claim against McCabe. 16

IV.     LEAVE TO AMEND

        In general, “[w]hen a motion to dismiss is granted, the usual practice is to grant leave to

amend the complaint.” Hayden v. County of Nassau, 180 F.3d 42, 53 (2d Cir. 1999); see also

Fed. R. Civ. P. 15 (a)(2) (“The court should freely give leave when justice so requires.”).

Further, district courts should frequently provide leave to amend before dismissing a pro se

complaint if amendment would not be futile. See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.

2000). Here, however, Plaintiff’s theory of liability against Deutsche Bank is solely premised on

it not being a creditor, which is incorrect as a matter of law. Further, given the incontrovertible

evidence that Ocwen began servicing her account before she defaulted on the loan, Ocwen,

cannot qualify as a “debt collector” under the FDCPA. Plaintiff’s claims against the McCabe

Defendants, other than the § 1692g(b) claim against McCabe, similarly fail as a matter of law on

summary judgment, regardless of the sufficiency of the Complaint’s allegations. Therefore,

because any amendments by Plaintiff would be futile, the Court denies leave to amend.




16
  There is no allegation that Defendant Hamlani had any involvement in McCabe’s alleged violation of § 1692g(b).
There is no evidence that Hamlani did anything beyond signing the foreclosure complaint.



                                                       25
V.        CONCLUSION

          For these reasons, it is hereby

          ORDERED that Defendants Ocwen and Deutsche Bank’s motion to dismiss (Dkt. No.

13) is GRANTED; and it is further

          ORDERED that the McCabe Defendants’ motion for summary judgment (Dkt. No. 15)

is DENIED as to Plaintiff’s claim under 15 U.S.C. § 1692g(b) as to McCabe; and is otherwise

GRANTED; and it is further

          ORDERED that Defendants Ocwen, Deutsche Bank and Hamlani are DISMISSED; and

it is further

          ORDERED that the Clerk of Court shall serve a copy of this Memorandum-Decision and

Order in accordance with the Local Rules along with copies of the unpublished decisions cited

herein.

          IT IS SO ORDERED.

Dated: September 6, 2019
       Syracuse, New York




                                              26
